Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 12, 17, 18, and 23 are canceled.
Claims 7, 13, 14, 20, 21, and 29 are amended.
Claims 30-33 are newly added.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, drawn to an isolated antibody or antigen-binding fragment that specifically binds human IL-2, in the reply filed on 01/26/2022 is acknowledged. Applicant further elects the anti-IL-2 antibody species having six CDRs of SEQ ID NOs: 208, 211, 213, 214, 215, and 216.
Claims 11, 13-16, 20-22, 24-26, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022.
Claims 7, 8-10, 19, 22, 27, 28, 30-33 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is broadly drawn to an anti-IL-2 antibody for use in treating a human subject having an inflammatory condition or in need of immunosuppression. 
The specification teaches that antibodies against IL-2 can alter its conformation in a manner that results in the selective expansion of either Tregs or Teff cell subsets (Para. 0211-0213). To this end, Applicant has developed several anti-IL-2 antibodies including clones F5.1.11.2 (IL-2Rβ blocker that also reduces binding to IL-2Rα), D1C7 (IL-2Rβ blocker), and 16C3.4 (IL-2Rα blocker) and assessed their ability to promote differential Treg expansion in non-obese diabetic (NOD) mice. The IL-2Rβ blocking antibodies D1C7- and F5.1.11.02- IL-2 complexes showed an increase in Treg/CD4 and Treg/CD8 ratios in non-obese diabetic (NOD) mice, which was not observed with 16C3.4 treatment, demonstrating that blocking IL-2Rβ stimulates Treg expansion. Further, D1C7 and F5.1.11.02 in complex with human IL-2 increased IL-2Rα expression on both Tregs and CD8 cells; however, IL-2Rα expression on CD8 was higher with D1C7, suggesting that F5.1.11.02 is more selective for Tregs. Lastly, F5.1.11.02: IL-2 complexes induced diabetes remission in 50 % of the mice within 1 week and most of them remained normoglycemic over the 4 week duration of the experiment (see Example 10). 

It is known that steady-state levels of IL-2 are too low to stimulate effector T and NK cells but are critical for the maintenance of Treg cells. Thus, a reduction in peripheral IL-2 bioavailability interferes with Treg homeostasis and function, and leads to broken immune tolerance (Pérol, see entire document, in particular, Para. 1 under Discussion) (Pérol, Louis et al. Nature communications vol. 7 13027. 6 Oct. 2016, doi:10.1038/ncomms13027). As such, low-dose IL-2 therapy has been shown to be effective in the treatment of different autoimmune diseases, such as type 1 diabetes, in which IL-2 production and/or IL-2/IL-2R signaling is defective. For example, insufficient IL-2 amounts in the pancreas are responsible for poor T reg cell survival, contributing to progressive breakdown of self-tolerance and development of diabetes in NOD mice; however, low-dose IL-2 therapy over 5 days reverses established disease in NOD mice (Grinberg-Bleyer, see entire document, in particular  Abstract and Introduction) (Grinberg-Bleyer, Yenkel et al. The Journal of experimental medicine vol. 207,9 (2010): 1871-8. doi:10.1084/jem.20100209). The claimed anti-IL-2 antibody modifies the interaction of  IL-2 with one of the IL-2R subunits in order to promote the expansion of Treg subsets. Thus, if peripheral IL-2 levels are reduced in an inflammatory or autoimmune disease such as in type I diabetes or SLE, it raises the question of whether the anti-IL-2 antibody not in complex with IL-2 can effectively treat such diseases as claimed absent of evidence to the contrary provided either in the specification or in the prior art. Thus, artisans would not reasonably expect for the claimed anti-IL-2 antibody alone (not in complex with IL-2) to be effective in treating a human subject having an inflammatory condition or in need of immunosuppression. 

It should be further noted that the claimed anti-IL-2 antibody is D1C7 (see Table 7 beginning on Page 145 of the Specification). As stated earlier, D1C7 treatment led to increased IL-2Rα expression on CD8 compared to F5.1.11.02 treatment, suggesting that F5.1.11.02 is more selective for Tregs. Further, it has been suggested that the both steric inhibition of IL-2Rβ binding combined with allosteric effects on IL-2Rα binding of F5.1.11.02 are critical to the in vivo biological activity of this anti-IL-2 antibody in complex with IL-2 (Trotta, see entire document, in particular, Para. 1 under Discussion and “F5111.2–hIL-2 promoted Treg expansion better than 16C3.4” section)(Trotta, Eleonora, et al. Nature medicine 24.7 (2018): 1005-1014). Thus, it is unclear whether or not treatment with D1C7, which blocks the interaction between IL-2 and IL-2Rβ but increases IL-2Rα expression of CD8, in complex with IL-2 leads to the activation of CD8+ T effector cells and thus contributes to autoimmunity. Indeed, in the nonobese diabetic (NOD) mouse model, CD8+ T effector cells play a pivotal role in the destruction of pancreatic beta cells and contribute to insulitis (Kwong, see entire document, in particular, CD8+ T Cells in T1D Pathogenesis section) (Kwong, Chun‐Ting J., et al. Immunology and Cell Biology 99.5 (2021): 
Therefore, while the specification is enabling for treating inflammatory or autoimmune diseases caused by or associated with defective IL-2 activity or production, such type I diabetes, with an anti-IL-2 antibody in complex with IL-2, it does not appear enabling for the treatment of any and every inflammatory or autoimmune disease, especially with an anti-IL-2 antibody alone and not in complex with IL-2. Further, it is unclear if the claimed antibody D1C7 can be used to effectively treat an autoimmune disease since it can also increase IL-2Rα expression on CD8 and thus contribute to autoimmunity absent of further evidence provided by the specification. 

Conclusion
Claims 7-10, 19, 28, 30-33 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIA E TAYLOR/Examiner, Art Unit 1644        


/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644